Exhibit 10.1
(FIRST INTERSTATE BANK LOGO) [c10186p1018601.jpg]
CHANGE IN TERMS AGREEMENT

     
BORROWER :
  Lender:
WESTMORELAND RESOURCES, INC.
  FIRST INTERSTATE BANK
PO BOX 449
  BILLINGS OFFICE-COMMERCIAL DEPT.
HARDIN, MT 59034-0449
  401 NORTH 31st STREET
 
  PO BOX 30918
 
  BILLINGS, MT 59116

Effective Date of Agreement: DECEMBER 17, 2010
Note Number: 1100236355
Description of Existing Indebtedness: REVOLVING LINE OF CREDIT SHOWING A CURRENT
PRINCIPAL BALANCE OF $19,600,000.00.
Description of Collateral: 10,000 SHARES OF WESTMORELAND RESOURCES STOCK PLEDGED
BY WESTMORELAND COAL COMPANY AND ALL INVENTORY, CHATTEL PAPER, ACCOUNTS, GENERAL
INTANGIBLES AND EQUIPMENT OF WESTMORELAND RESOURCES , INC.
Description of Change in Terms: THE MATURITY DATE IS EXTENDED TO DECEMBER 18,
2011. ALL OTHER TERMS AND CONDITIONS TO REMAIN THE SAME. THERE IS AN INTEREST
PAYMENT DUE ON DECEMBER 18, 2010.
Continuing Validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT AND
ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE AGREEMENT.
BORROWER: WESTMORELAND RESOURCES, INC.

              BY:   /s/ Kevin Paprzycki           KEVIN PAPRZYCKI, VICE
PRESIDENT             

FIRST INTERSTATE BANK

             
BY:
  /s/ Steve Tostenrud   BY:   /s/ Susan M. Riplett
 
           
 
  STEVE TOSTENRUD, VICE PRESIDENT       SUSAN M. RIPLETT, VICE PRESIDENT

 

